          Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

D.M., a minor by and through his next friend)
and natural guardian, KELLI MORGAN,         )
                                            )
                         Plaintiff,         )                  CIVIL ACTION
                                            )
v.                                          )                  No. 18-2158-KHV
                                            )
WESLEY MEDICAL CENTER, LLC d/b/a            )
WESLEY MEDICAL                              )
CENTER-WOODLAWN, et al.,                    )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER

       On September 11, 2018, D.M., a minor by and through his next friend, Kelli Morgan, filed

an amended complaint against Wesley Medical Center, LLC d/b/a Wesley Medical Center-

Woodlawn, Wesley-Woodlawn Campus, Lisa Judd, RN, Via Christi Hospitals Wichita, Inc. d/b/a

Via Christi-St. Francis, Aaron Kent, RN, Bridget Grover, PA-C, Dr. Gregory Faimon, Jennifer

Chambers-Daney, ARNP, Dr. Bala Bhaskar Reddy Bhimavarapu, CEP America-KS LLC,

Dr. Connor Hartpence, Dr. Stefanie White and Dr. Jamie Borick, alleging that defendants’ medical

malpractice caused him paralysis, neurological damage and other permanent injuries. First

Amended Complaint (Doc. #121); see Pretrial Order (Doc. #435) filed May 4, 2020. This matter

is before the Court on the Motion For Summary Judgment By Connor Hartpence, M.D.

(Doc. #430) filed April 23, 2020. For reasons stated below, the Court overrules Dr. Hartpence’s

motion.
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 2 of 11




                                       Factual Background

        The following facts are uncontroverted or, where controverted, viewed in the light most

favorable to plaintiff.

        On March 5, 2017 at 6:19 P.M., Kelli and Kevin Morgan brought plaintiff, their five-year-

old son, to the Wesley Medical Center emergency room because of headaches, a sore throat,

vomiting, fatigue and abdominal pain. Wesley Medical Center diagnosed plaintiff with strep throat

and at 7:03 P.M., discharged him.

        In March of 2017, Dr. Hartpence (“defendant”) was a first-year family practice resident on

the pediatric floor of Via Christi-St. Francis Medical Center. As a first-year resident, defendant

was part of a team that included a senior resident, Dr. White, and an attending physician, Dr. Bala.

Defendant’s responsibilities included accepting admissions from the emergency department. The

residency program maintained a practice whereby the attending physician called the senior resident

to report that a patient needed admission. The senior resident then called the first-year resident

and briefly described the case. At that point, the first-year resident conducted the patient’s history

and physical examination. After completing the exam, the first-year resident created an assessment

and plan, and spoke with the senior resident. The senior resident conducted her own evaluation of

the patient, and the two residents discussed the case. The first-year resident then contacted the

attending physician.

        At 2:31 A.M. on March 6, 2017—approximately seven and a half hours after leaving

Wesley Medical Center—Kelli and Kevin Morgan took plaintiff to Via Christi. Via Christi’s

documentation listed plaintiff’s symptoms as follows: “nausea and vomiting, was just diagnosed

with strep tonight at [W]esley, mom concerned unable to keep meds down to treat it.” Emergency




                                                 -2-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 3 of 11




Documentation (Doc. #431-3) at 1. The emergency room provider listed the “Impression” as

headache, vomiting and strep throat. Id. at 5.

       As the junior resident on the pediatrics floor, defendant went to the emergency room to

begin plaintiff’s admission process. When he entered, plaintiff was asleep. Although plaintiff

would occasionally arouse and moved his extremities in response to touch, defendant does not

remember that plaintiff ever fully woke up while he was in the room. Defendant was aware that

hours earlier, plaintiff had been to Wesley Medical Center, and received a diagnosis of strep throat.

Kelli Morgan specifically informed defendant that she had taken plaintiff to Wesley Medical

Center because plaintiff was experiencing “really severe” headaches, nausea and vomiting. Kelli

Morgan Deposition (Doc. #436-5) at 45–46. She also told defendant that since their visit to Wesley

Medical Center, she had noticed that plaintiff was “rolling his eyes into the back of his head and

[was] really weak and lethargic,” and that as they approached the Via Christi emergency room,

plaintiff’s symptoms had gotten worse. Id. She noticed that his eyes would not shut—they “were

like half shut while he was asleep,” and they appeared to be “protruding.” Id. When he examined

plaintiff, defendant did not know whether Wesley Medical Center had performed a full neurologic

examination of plaintiff, other than a Glasgow Coma Scale.1 Defendant specifically testified that

“[o]ther than a general assessment of the child, I don’t know that a full neurological exam was

done.” Hartpence Deposition (Doc. #436-2) at 13.

       Defendant estimates that he spent 15 to 20 minutes taking plaintiff’s history and another

five minutes conducting an examination. He recorded that plaintiff had two emergency room

admissions, a headache, vomiting, nausea, dizziness and decreased appetite. Defendant believed

that plaintiff appeared well-hydrated, and “just looked like a kiddo that was exhausted after being



       1
               The parties do not explain what a Glasgow Coma Scale is.
                                                 -3-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 4 of 11




awake all night.” Id. at 12. Given the circumstances, defendant did not establish or communicate

a differential diagnosis, and he deferred doing the neurological portion of the physical exam. In

that regard, he reasoned as follows: “we, ideally, for completeness sake would have wanted to do,

at least, a general overview neurologic exam. And since he was sleeping, I didn’t—I thought it

would be cruel to wake up a sleeping kid who had been awake at night—to wake him up just for

the sake of completeness.” Id. at 23.

       After defendant finished his examination and spoke with the senior resident, he called

Dr. Bala, which marked the end of defendant’s involvement with plaintiff.             According to

defendant, “the plan was to – a PO challenge in the morning, and if he did well with it and tolerated

antibiotics, then he could likely go home later that day.” Id. at 26.

       At 10:00 A.M. on March 6, 2017—approximately eight hours after he arrived at Via

Christi—Via Christi called a code blue for plaintiff. Subsequent examination showed a mass in

his brain.   Plaintiff alleges that he suffered a catastrophic stroke which caused paralysis,

neurological damage and other permanent injuries.

       Plaintiff and defendant each designated an expert to testify to whether defendant violated

the applicable standard of care. Plaintiff’s expert, Dr. Robert Dabrow, stated in his report that “it

is my opinion to a reasonable degree of medical certainty” that defendant “deviated from the

standard of care.”2 Dabrow Report (Doc. #436-6) at 4; see id. at 8 (discussing defendant’s

particular failures); see also id. at 11 (opinions are “held to a reasonable degree of medical



       2
               Defendant suggests that the Court cannot consider the opinions in Dr. Dabrow’s
report because his deposition testimony “did not constitute an endorsement of those opinions, or
provide the foundation necessary for their admission.” See Memorandum Reply In Support Of
Motion For Summary Judgment By Connor Hartpence, M.D. (Doc. #456) at 6. Defendant does
not elaborate on the basis for this objection. In any event, defendant’s premise is incorrect. See
Dabrow Deposition (Doc. #436-1) at 8 (besides one unrelated error, Dr. Dabrow testifies to
report’s accuracy); id. at 41 (report reflects Dr. Dabrow’s opinions).
                                                 -4-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 5 of 11




certainty”). In his deposition, Dr. Dabrow testified that when a resident sees a patient, he is

“required to do a complete history and physical,” and that “[r]arely and occasionally people are

going to defer [the full exam] for their own unique reasons.” Dabrow Deposition (Doc. #436-1)

at 25. When defense counsel asked whether deferring portions of the exam that do not appear

pertinent is “appropriate,” Dr. Dabrow stated that when a patient is admitted during the night, “the

intern, the resident—it’s the duty between one or both of them to get a complete history, and to do

a complete physical exam from head to toe, regardless of the complaint. That’s why the child’s in

the hospital. It’s not a babysitting service.” Id. According to Dr. Dabrow, defendant would have

satisfied “what was expected of him as a first-year resident” if he “did a complete history and a

complete exam,” and “thought about a differential diagnosis and presented all that information to

the attending.” Id. at 32. As to the standard of care in particular, given the circumstances in this

case, a resident could defer part of the exam “if the diagnosis was certain, if a complete history

had been obtained and an appropriate differential had been thought about, and if the patient had

been at least examined in a limited way for the pertinent findings.” Id. at 25. Dr. Dabrow stated

that if a first-year resident like defendant had accepted the prior strep throat diagnosis, deferring

the neurological exam would be “reasonable.” Id. at 32. Dr. Dabrow also testified that “it is

possible that [defendant] was within the standard of care,” and that he could not “offer an opinion,

to a reasonable degree of medical probability, that [defendant] violated the standard of care.” Id.

       Defendant’s expert, Dr. Stephanie DeLeon, testified that given the all circumstances, and

particularly the information which Kelli Morgan relayed to defendant, plaintiff “needed a full

neurological exam sometime during his observation,” and “as soon as reasonable.” DeLeon

Deposition (Doc. #436-4) at 12, 16. According to Dr. DeLeon, such an exam would have taken

three to five minutes, and if findings were “consistent with increased intracranial pressure,” “it



                                                 -5-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 6 of 11




potentially could have prompted an earlier CT scan and intervention earlier.”              Id. at 16.

Dr. DeLeon stated that although the exam would have “ideally” occurred prior to 10:00 A.M. (the

time of plaintiff’s code blue), “there is nothing that required that to be done initially and

immediately at admission.” Id. at 12. In particular, “it did not deviate from the standard of care

for it not to have been done first thing that morning.” Id. Instead, “it should have been done at

some point during the admission, but there’s nothing that would say it should have been done at

four hours or eight hours or 24 hours.” Id.

                                         Legal Standards

        Pursuant to Rule 56(a), Fed. R. Civ. P., a party may move for summary judgment by

“identifying each claim or defense—or the part of each claim or defense—on which summary

judgment is sought.” Summary judgment is appropriate if the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show no genuine issue

as to any material fact and that the moving party is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(c); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247 (1986); Hill v. Allstate

Ins. Co., 479 F.3d 735, 740 (10th Cir. 2007). A factual dispute is “material” only if it “might affect

the outcome of the suit under the governing law.” Liberty Lobby, 477 U.S. at 248. A “genuine”

factual dispute requires more than a mere scintilla of evidence in support of the party’s position.

Id. at 252.

        The moving party bears the initial burden of showing the absence of any genuine issue of

material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Nahno-Lopez v. Houser, 625

F.3d 1279, 1283 (10th Cir. 2010). Once the moving party does so, the burden shifts to the

nonmoving party to demonstrate that genuine issues remain for trial as to those dispositive matters

for which he carries the burden of proof. Applied Genetics Int’l, Inc. v. First Affiliated Sec., Inc.,



                                                 -6-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 7 of 11




912 F.2d 1238, 1241 (10th Cir. 1990); see Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586-87 (1986). To carry his burden, the nonmoving party may not rest on his

pleadings but must instead set forth specific facts supported by competent evidence. Nahno-

Lopez, 625 F.3d at 1283.

       The Court views the record in the light most favorable to the nonmoving party. Deepwater

Invs., Ltd. v. Jackson Hole Ski Corp., 938 F.2d 1105, 1110 (10th Cir. 1991). It may grant summary

judgment if the nonmoving party’s evidence is merely colorable or is not significantly probative.

Liberty Lobby, 477 U.S. at 250-51. In response to a motion for summary judgment, parties cannot

rely on ignorance of facts, speculation or suspicion, and may not escape summary judgment in the

mere hope that something will turn up at trial. Conaway v. Smith, 853 F.2d 789, 794 (10th

Cir. 1988); Olympic Club v. Those Interested Underwriters at Lloyd’s London, 991 F.2d 497, 503

(9th Cir. 1993).   The heart of the inquiry is “whether the evidence presents a sufficient

disagreement to require submission to the jury or whether it is so one-sided that one party must

prevail as a matter of law.” Liberty Lobby, 477 U.S. at 251-52.

                                            Analysis

       Plaintiff claims that defendant was negligent by failing to do the following:

       (1) consider a differential diagnosis that involved an intracranial process involving
       increased intracranial pressure;
       (2) rule out a neurological problem as being the cause of plaintiff’s complaints and
       presentation;
       (3) conduct a more complete and adequate neurological examination of plaintiff;
       (4) perform a proper physical examination;
       (5) take a proper history of plaintiff’s complaints and symptoms
       (6) obtain a proper history regarding plaintiff’s headache;
       (7) order immediate head imaging to rule out elevated intracranial pressure;
       (8) order head imaging;
       (9) order a head CT stat;
       (10) perform and document a proper differential diagnosis;
       (11) properly diagnose;
       (12) diagnose elevated intracranial pressures;

                                               -7-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 8 of 11




       (13) consider an intracranial process;
       (14) obtain a neurological consultation;
       (15) follow up on abnormal labs;
       (16) obtain vital signs;
       (17) follow up on abnormal vital signs;
       (18) review the complete medical chart including the nursing notes and triage sheet.

Pretrial Order (Doc. #435) at 24–25. Defendant asserts that he is entitled to judgment as a matter

of law because the record does not show that he violated his standard of care.

       To prevail in a medical malpractice action under Kansas law, plaintiff must prove that

(1) defendant owed him a duty, (2) defendant breached his duty, (3) plaintiff was injured and (4) a

causal connection exists between the breach and plaintiff’s injury. Lindsey v. Bowlin, No. 07-

3067-EFM, 2011 WL 723040, at *2 (D. Kan. Feb. 23, 2011). A physician has a duty “to use

reasonable and ordinary care and diligence in the diagnosis and treatment” of his patients, to use

his best judgment and to exercise “that reasonable degree of learning, skill and experience which

is ordinarily possessed by other physicians in the same or similar locations under like

circumstances.” Estate of Cox ex rel. Reemer v. Davis, No. 03-2507-GTV, 2004 WL 2066882, at

*2 (D. Kan. Sept. 14, 2004). In medical malpractice cases, the Court generally requires expert

testimony to establish the standard of care and to prove causation.3 Lindsey, 2011 WL 723040, at

*2. Expert witnesses must confine their opinions to matters “which are certain or probable and

not testify as to mere possibilities.” Howard v. TMW Enters., Inc., 32 F. Supp. 2d 1244, 1252 (D.

Kan. 1998) (citations omitted). Although Kansas law does not require the expert to use any

particular “magic words,” the opinion must reflect “reasonable medical probabilities.”          Id.




       3
               Under the narrow “common knowledge” exception, expert testimony is not
required where “the lack of reasonable care or the existence of proximate cause is apparent to the
average layman from common knowledge or experience.” Lindsey, 2011 WL 723040, at *2. Here,
plaintiff does not assert that the common knowledge exception applies to his claims against
defendant. Id. (common knowledge exception is “narrow and rarely applied”).
                                                -8-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 9 of 11




(citations omitted); see Greig v. Botros, No. 08-1181-EFM-KGG, 2012 WL 718914, at *3 (D.

Kan. Mar. 5, 2012), aff’d, 525 F. App’x 781 (10th Cir. 2013) (expert must testify to standard of

care “with certainty and probability”); Nunez v. Wilson, 211 Kan. 443, 448, 507 P.2d 329, 334

(1973) (expressions such as “probably,” “more likely than not” and “others of similar import”

proper qualifications for medical expert’s opinion testimony if, taken as whole, testimony reflects

honest expression of professional opinion as to reasonable medical probabilities); see also Sharples

v. Roberts, 249 Kan. 286, 297, 816 P.2d 390, 398 (1991) (evidence insufficient where expert could

not come to “firm conclusion” or say with any degree of probability or certainty that violation of

standard of care caused injury).

       Here, defendant asserts that he is entitled to judgment as a matter of law because expert

testimony does not establish that with reasonable medical probability, defendant violated his

standard of care by deferring a neurological examination.4 Defendant points out that plaintiff’s

expert, Dr. Dabrow, stated that he could not “offer an opinion, to a reasonable degree of medical

probability, that [defendant] violated the standard of care,” and that “it is possible that [defendant]

was within the standard of care.” Dabrow Deposition (Doc. #436-1) at 32. On the other hand,

defendant’s expert, Dr. DeLeon, explicitly testified that defendant did not violate his standard of

care. See DeLeon Deposition (Doc. #436-4) at 12 (“it did not deviate from the standard of care

for [neurological exam] not to have been done first thing that morning”); id. (neurological exam




       4
                As the Court noted above, plaintiff claims that defendant was negligent by failing
to take 18 different actions. See Pretrial Order (Doc. #435) at 24–25. On summary judgment, the
parties exclusively focus on defendant’s decision to defer a neurological examination. See
Memorandum Reply In Support Of Motion For Summary Judgment By Connor Hartpence, M.D.
(Doc. #456) at 13 (“issue presented is whether the decision to defer the neurological part of the
history and physical was, as Plaintiff contends, a violation of the standard of care”). As a result,
even if the Court were to sustain defendant’s motion, other claims against him would remain in
the case.
                                                  -9-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 10 of 11




“should have been done at some point during the admission, but there’s nothing that would say it

should have been done at four hours or eight hours or 24 hours”).

       To rebut this evidence, plaintiff highlights testimony from Dr. Dabrow which, according

to plaintiff, either directly or indirectly establishes that defendant violated the standard of care.

See Dabrow Report (Doc. #436-6) at 4 (“it is my opinion to a reasonable degree of medical

certainty” that defendant “deviated from the standard of care”); id. at 8 (discussing defendant’s

particular failures); id. at 11 (opinions “held to a reasonable degree of medical certainty”); see also

Dabrow Deposition (Doc. #436-1) at 25 (when resident sees patient, he is “required to do a

complete history and physical,” and “[r]arely and occasionally people are going to defer [the full

exam] for their own unique reasons”); id. (when patient admitted during night, “the intern, the

resident—it’s the duty between one or both of them to get a complete history, and to do a complete

physical exam from head to toe, regardless of the complaint”); id. at 32 (defendant would have

satisfied “what was expected of him as a first-year resident” if he “did a complete history and a

complete exam,” and “thought about a differential diagnosis and presented all that information to

the attending”); id. at 25 (resident could defer part of exam “if the diagnosis was certain, if a

complete history had been obtained and an appropriate differential had been thought about, and if

the patient had been at least examined in a limited way for the pertinent findings”).

       Viewed in the light most favorable to plaintiff, the record evidence creates a genuine issue

of material fact whether defendant violated his standard of care by deferring the neurological exam.

As the Court explained above, medical malpractice cases require expert testimony to establish the

standard of care, and experts must confine their opinions to matters “which are certain or probable

and not testify as to mere possibilities.” Lindsey, 2011 WL 723040, at *2; Howard, 32 F. Supp.

2d at 1252 (citations omitted). In other words, for plaintiff to succeed on a medical malpractice



                                                 -10-
        Case 2:18-cv-02158-KHV Document 487 Filed 07/23/20 Page 11 of 11




claim, expert testimony must establish that with reasonable medical probability, defendant violated

his standard of care. Howard, 32 F. Supp. 2d at 1252 (citations omitted). Here, contrary to

defendant’s assertion, the record contains such testimony. Dr. Dabrow stated in his report that

with a reasonable degree of medical certainty, defendant deviated from his standard of care, and

Dr. Dabrow discussed specific failures which led to that conclusion.            See Dabrow Report

(Doc. #436-6) at 4 (“it is my opinion to a reasonable degree of medical certainty” that defendant

“deviated from the standard of care”); id. at 8 (discussing defendant’s particular failures); id. at 11

(opinions are “held to a reasonable degree of medical certainty”). While defendant rightfully

points out that Dr. Dabrow testified that he could not “offer an opinion, to a reasonable degree of

medical probability, that [defendant] violated the standard of care,” see Dabrow Deposition

(Doc. #436-1) at 32, this apparent contradiction is an issue of weight for the jury, not one for the

Court to decide on summary judgment. Combined with Dr. Dabrow’s other testimony regarding

particular deficiencies in defendant’s treatment of plaintiff, this evidence creates a genuine issue

of material fact whether defendant violated his standard of care. Accordingly, defendant is not

entitled to judgment as a matter of law.

       IT IS THEREFORE ORDERED that the Motion For Summary Judgment By Connor

Hartpence, M.D. (Doc. #430) filed April 23, 2020 is OVERRULED.

       Dated this 23nd day of July, 2020 at Kansas City, Kansas.

                                                        s/ Kathryn H. Vratil
                                                        KATHRYN H. VRATIL
                                                        United States District Judge




                                                 -11-
